Citation Nr: 1640105	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  09-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.  

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.  

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to July 2001 and from January 2003 to March 2004.  

These matters come to the Board of Veterans' Appeals (Board) from July 2006 and April 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of the appeal, a February 2009 RO decision granted an initial 50 percent disability rating for PTSD with depressive disorder, NOS; however, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran and his father testified before the undersigned at a May 2015 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  

These matters were previously remanded by the Board in August 2015.  Given subsequent development, the Board finds there has been substantial compliance with prior remand directives regarding the Veteran's claims of entitlement to service connection for a left wrist disability and entitlement to an initial disability rating in excess of 50 percent for PTSD with depressive disorder, such that an additional remand is not required regarding these claims.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  However, as discussed more fully below, the Board finds that additional development is warranted regarding the Veteran's claim of entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.  As such, it is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

The issues of entitlement to increased disability ratings for right mid-carpal instability with healed malunited fracture at the base of the right thumb and lumbar strain have been raised by the record, including at the May 2015 Board hearing, but the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Left wrist carpal instability did not have onset during active service and is not otherwise etiologically related to active service.  

2.  For the entire period on appeal, the Veteran's PTSD was manifested by symptoms such as depression and anxiety; chronic sleep impairment; impaired short-term memory and concentration; social isolation; and irritability with an isolated physical altercation, all of which are most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, DC 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding his service connection claim on appeal within a January 2008 notice letter.  The Veteran's initial rating claim for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no additional discussion of the VA's duty to notify with respect to the initial rating PTSD claim is warranted.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded relevant VA examinations in June 2006, June 2008, December 2010, February 2012, and January 2016, and the corresponding examination reports have been associated with the claims file.  The examinations and opinions are adequate when considered as a whole because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, as a whole, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, given the above development, the Board finds there has been substantial compliance with the Board's prior remand directives, such that further remand is not required regarding the claims adjudicated herein.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Left Wrist  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for a left wrist disability.  

Service treatment records do not document any complaints, diagnosis, or treatment of a left wrist disability.  A December 1996 physical examination upon enlistment documents a normal clinical evaluation, and the Veteran did not report a left wrist condition in a contemporaneous report of medical history.  A periodic physical examination and report of medical history in April 1998 likewise do not document a left wrist condition.  

Post-service treatment records from March 2007 document the Veteran's complaint of bilateral wrist pain; an x-ray of the left wrist at that time was normal.  An additional x-ray of the left wrist in September 2007 was also normal, with minimal positive ulnar variance noted.  The assessment was chronic left wrist pain suspected from scapholunate dissociation.  A subsequent MRI in August 2008 was normal except for a possible ganglion cyst.  In December 2008, the Veteran complained of ongoing left wrist pain; his condition was assessed as midcarpal instability and nondissociative intercarpal instability.  In May 2009, the Veteran complained ongoing wrist pain; stress x-rays of the wrist demonstrate a mid-carpal instability pattern bilaterally.  

The Veteran submitted various lay statements in August 2010 in support of his claim which attest to his ongoing complaints of wrist pain.  

Upon VA examination in December 2010, the Veteran reported left wrist pain which developed gradually following shooting pains in his right wrist.  No complaints of left wrist pain were noted within service treatment records.  Upon physical examination, the carpal bone could be felt popping and overlapping on the dorsum of the wrist bilaterally, with bilateral instability and tenderness.  

A subsequent VA examination in February 2012 noted there was no diagnosis of a left wrist condition.  

Private treatment records from March 2014 document bilateral wrist pain with possible cartilage tear versus arthritis, and carpal tunnel syndrome.  A wrist x-ray was normal, and EMG testing did not reveal a left wrist condition.  

Most recently, upon VA examination in February 2016, the examiner diagnosed carpal instability (intercalated segment/midcarpal/scapholunate dissociation since 2009).  The Veteran reported that his left wrist condition began in 1999-2000, with progressive symptoms without specific injury.  He first sought care for the left wrist in 2004-05 after returning from Iraq.  Following a physical examination, the VA examiner noted that the Veteran's left mid-carpal instability resulted in mild functional impairment.  He stated that the condition appeared to be developmental, without predisposing injury.  He noted there was no related treatment in service, despite vigorous treatment of the right wrist and hand.  Therefore, the left wrist condition appeared to be late onset, and developmental, and it was less likely as not caused by, related to, or worsened beyond its natural progression by military service or the Veteran's service-connected right wrist.  

The Board affords significant probative value to the February 2016 VA examiner's opinion, which was rendered following a review of the claims file and the Veteran's medical and lay histories, and which was supported by a well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the lay evidence of record is probative insofar as it reports observable symptoms, see Layno, 6 Vet. App. 465; however, such evidence is not probative insofar as it attempts to provide an etiological opinion linking a complex orthopedic or musculoskeletal left wrist condition to the Veteran's active service or his service-connected right wrist condition.  See Jandreau, 492 F.3d at 1376-77.  Therefore, to the extent that the lay evidence of record asserts a nexus relationship, the Board finds that such statements are of little probative value.  

In conclusion, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a left wrist disability, as there is no probative nexus evidence regarding an etiological relationship between his left wrist carpal instability and active service.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.  Initial Rating - PTSD  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Regarding initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected PTSD with depressive disorder, NOS, is currently evaluated as 50 percent disabling from September 22, 2005, under DC 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record during the appeal period, VA treatment records from October 2005 document that upon mental status examination, the Veteran was alert and oriented, with some anxiety and irritability.  He was not suicidal.  His memory was intact, and there were no hallucinations or delusions.  In February 2006, the Veteran appeared alert and oriented, with anxious mood.  His memory was intact, and there were no hallucinations, delusions, or suicidal ideation.  His assigned GAF score was 50.  

Upon VA examination in June 2006, the Veteran reported symptoms including impaired sleep with nightmares, intrusive memories, lack of interest in prior activities, isolation, hypervigilance, exaggerated startle response, increased irritability, fleeting suicidal ideation, and thoughts of hurting others.  Upon mental status examination, he was alert and oriented, with good personal hygiene, dysphoric mood, and flat affect.  His thought content and processes were within normal limits, with no evidence of delusions or hallucinations.  He admitted to fleeting suicidal ideation without any serious plan or intent, as well as thoughts of wanting to hurt others without any specific homicidal intent.   There was no evidence of gross memory loss or impairment, with normal speech.  The examiner diagnosed PTSD with an assigned GAF score of 50 and symptoms in the moderate to severe range, although the Veteran denied that his PTSD had any significant impact on his employment functioning; rather, it appeared that he used work as an escape and a way to cope with his symptomatology.  

VA treatment records from August 2006 document his ongoing PTSD diagnosis with assigned GAF score of 50.  Upon mental status examinations in September 2006 and October 2006, he appeared alert and oriented.  He denied suicidal/homicidal ideation, and his assigned GAF score remained 52.  Similarly, in March 2007 , he continued to deny suicidal ideation, and his GAF score was raised to 54.  In October 2007, he appeared alert and oriented, with normal speech and pleasant mood.  His thought processes were logical, without suicidal/homicidal ideation, hallucinations, or delusions.  His assigned GAF score was raised to 60.  In February 2008, the Veteran displayed evidence of severe depression and significant PTSD symptomatology.  Upon mental status examination, he was appropriately dressed and groomed, with reported sleep impairment and blunted affect.  He endorsed infrequent morbid thoughts but denied any active suicidal ideations or intent.  

Upon VA examination in June 2008, the Veteran reported increasingly severe symptoms since his last examination.  He noted difficulty interacting with his family members, forced unemployment due to his condition, and increased anger and agitation.  He also reported decreased appetite, decreased interest and pleasure in various activities, sleep impairment with nightmares, isolation, anger outbursts, hypervigilance, and embarrassing startle responses.  He denied symptoms of panic attacks, mania, psychosis, or impulsive or obsessive-compulsive behavior.  Upon mental status examination, he was appropriately groomed and cooperative, with logical thoughts and no evidence of hallucinations or delusions.  His speech was of normal rate and volume, and he denied current homicidal or suicidal ideation intent or plans.  The VA examiner diagnosed PTSD with depressive disorder NOS, with a GAF score of 55 based on moderate psychiatric symptoms that impaired interpersonal functioning and resulted in mild occupational impairment.  

VA treatment records from December 2008 document that upon mental status examination, the Veteran reported auditory and visual hallucinations.  His attention, thoughts, concentration, and memory remained intact.  He noted that his agitation and outbursts remained high, and reported a confrontation of road rage including a physical altercation with another driver.  Vet Center treatment records from that same month document that the Veteran reported improved social and interpersonal functioning.  In January 2009, the Veteran reported a long history of depression, anhedonia, anergia, difficulty sleeping, feelings of hopelessness, and passive suicidal ideation.  He reported a serious suicidal plan when he thought about shooting himself around Christmas Even, but that he stopped because he thought of his daughter.  He denied current suicidal ideation.  He also reported anxiety and panic attacks which occur about three or four times a week which result in shortness of breath, nausea, tachycardia, and feelings of loss of control.  His assigned GAF score was 55.  

Vet Center treatment records from February 2009 document that the Veteran continued to struggle with issues related to PTSD and could benefit from ongoing counseling, although he subsequently dropped out of treatment.  In June 2009, the Veteran denied hallucinations but reported ongoing sleep impairment, anxiety, and isolation.  His PTSD was assessed as chronic, with a current GAF score of 52.  In January 2010, the Veteran denied hallucinations and suicidal/homicidal ideation; his GAF score was raised to 60.  

The Veteran submitted various buddy statements in August 2010 that relate his psychiatric symptoms including sleep impairment, panic attacks, social isolation, road rage, forgetfulness, irritability, and suicidal ideation.  

In April 2011, the Veteran was hospitalized for one day under voluntary commitment for feeling depressed and with the expectation of getting help from the VA for his financial problems.  He denied suicidal and homicidal ideation, hallucinations, or delusions, and appeared alert and oriented, with intact cognitive function.  At the time of discharge, his current GAF score was 62.  

Upon VA examination in April 2012, the Veteran's PTSD symptoms were documented as anxiety and chronic sleep impairment, with no other symptoms attributable to PTSD.   His current GAF score was documented as 55.  The examiner concluded that his PTSD resulted in occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms are controlled by medication.  

At the May 2015 Board hearing, the Veteran reported that his PTSD resulted in social isolation, minimal social contact with friends and family, irritability, and some work schedule accommodation.  

Most recently, upon VA examination in January 2016, the examiner diagnosed chronic PTSD with unspecified depressive disorder and noted that the resulting psychiatric symptoms overlapped such that it was not possible to separate  which psychiatric symptoms were attributable to each condition.  The examiner identified the Veteran's psychiatric symptoms as depressed mood, anxiety, panic attacks more than once per week (daily), and chronic sleep impairment, all of which resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Upon mental status examination, the Veteran appeared neat, alert, and oriented.  His speech and thought processes were normal, with no hallucinations, delusions, suicidal or homicidal ideation, and intact memory, attention, and concentration.  The examiner concluded that the Veteran was remarkable, because although he continued to have significant symptoms of PTSD and depression, he maintained a desire to improve his life, continued to work almost 60 hours per week, and had plans to pursue an educational degree.  

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an initial disability rating in excess of 50 percent for PTSD with depressive disorder is not warranted, as the Veteran's symptoms for the appeal period do not more generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display symptomatology which is equivalent to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  

The Board acknowledges that the Veteran has reported prior passive suicidal ideation and one near suicide attempt in December 2008; however, he has also consistently denied suicidal ideation upon mental status examination, including at the most recent VA examination.  The evidence does not document obsessional rituals, and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  Additionally, while the Veteran has reported ongoing panic attacks, including daily attacks at the most recent VA examination, such episodes have not been described as near continuous, neither have they completely limited his ability to function independently.  The Board also acknowledges that the Veteran has consistently reported problems with anger and irritability which are consistent with impaired impulse control, including an isolated physical altercation with a driver.  The Veteran has not shown any spatial disorientation or overall neglect of personal appearance and hygiene upon mental status examinations during the relevant period.  

Additionally, the Veteran's assigned GAF scores during the rating period ranged from 50 to 62, which reflect moderate to serious symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, the Board has considered the Veteran's GAF scores during the period as one factor to be considered in conjunction with all the other evidence of record.  Therefore, the Board finds the Veteran's GAF scores to be indicative of moderate to severe symptoms which are consistent with the assigned 50 percent disability rating for Veteran's PTSD during the appeal period.  

Notably, none of the VA examiners found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the evidence described above may involve some of the individual rating criteria for an increased 70 percent disability rating, the Board finds it probative that such symptoms have not resulted in overall impairment to the required level of severity.  Therefore, the Board finds that the Veteran's manifested PTSD symptoms for the entire period on appeal are most closely approximated by the assigned 50 percent disability rating.  Importantly, he has not shown occupational and social impairment with deficiencies in most areas, or total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 70 percent or 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  

Thus, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's PTSD is not warranted for any period on appeal.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.  Extraschedular/TDIU/SMC Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the disability rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, the Board notes that a request for total disability rating for compensation based on individual unemployability (TDIU) is part of a claim for increased compensation when it is reasonably raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the overall evidence as discussed above does not reflect that the Veteran's service-connected PTSD completely precludes him from securing or following a substantially gainful occupation.  Indeed, the record reflects that the Veteran has continued to maintain full-time employment with some schedule accommodation from his employer.  Thus, a TDIU claim is not raised in the context of the Veteran's appeal.  

Similarly, entitlement to special monthly compensation (SMC) is not raised in the context of the Veteran's appeal, as he has not been shown to be permanently housebound (substantially confined to his home or immediate premises) due to a service-connected disability for any period on appeal. See 38 U.S.C.A. § 1114(s)  (West 2014).  


ORDER

Service connection for a left wrist disability is denied.  

An initial disability rating in excess of 50 percent for PTSD with depressive disorder, NOS, is denied.  


REMAND

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Significantly, the United States Court of Appeals for Veterans' Claims (Court) has recently held that 38 C.F.R. § 4.59 (2015) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 21 Vet. App. 158 (2016).  Specifically, the Court concluded that the final sentence of 38 C.F.R. § 4.59 required testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  

Notably, a review of the evidence of record reveals that prior VA knee examinations conducted in February 2008, April 2012, and February 2016 fail to fully comply with the Court's holding in Correia; as such, remand is required to obtain an adequate examination.  See id.; see also Barr, 21 Vet. App. 303.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected right knee patellofemoral pain syndrome.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's right knee disability.  

2.  Thereafter, review the resulting examination report to ensure its adequacy with above directives and the Court's holding in Correia v. McDonald, 21 Vet. App. 158 (2016).  If the resulting examination is inadequate for any reason, return the matter to the VA examiner for corrective action.  

3.  Readjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


